UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DAVID B. BLITZ,

                                      Petitioner,                    20 Civ. 10344 (PAE)
                        -v-
                                                                           ORDER
 BAGATELLE INTERNATIONAL USA, INC.,

                                      Respondent.


PAUL A. ENGELMAYER, District Judge:

       On December 8, 2020, respondent Bagatelle International USA, Inc. removed this

petition to compel respondent’s payment of delinquent arbitration fees and expenses to this

Court. Dkt. 1. Since then, petitioner has not appeared.

       Respondent is directed, by May 12, 2021, to file proof of service of the removal notice

on petitioner David B. Blitz.



       SO ORDERED.
                                                           
                                                           ____________________________
                                                           Paul A. Engelmayer
                                                           United States District Judge

Dated: April 28, 2021
       New York, New York
